 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5

 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
         CHONG SOOK LIM,                                    Case No. 1:20-cv-01049-NONE-SKO
 9                           Plaintiff,
10             v.                                           ORDER DENYING REQUEST FOR
                                                            KOREAN INTERPRETER
11       JENNIFER MENNE and MELANIE
         HUERTA,                                            (Doc. 20)
12
                             Defendants.
13                           /

14
             Plaintiff Chong Sook Lim is proceeding pro se and in forma pauperis in this civil rights
15
     action brought pursuant to 42 U.S.C. § 1983 (“Section 1983”). On May 25, 2021, Plaintiff filed a
16
     request for the Court to provide a Korean language interpreter for the scheduling conference on June
17
     17, 2021, and for “all other conferences and trials for this case in the future.” (Doc. 20.)
18
             In criminal proceedings or in civil cases initiated by the United States, the Court must
19
     provide an interpreter for a non-English-speaking party. 28 U.S.C. § 1827(j). However, the present
20
     action is not a criminal prosecution, nor is it a civil lawsuit initiated by the United States of America.
21
     Rather, it is a civil action initiated by Plaintiff herself. Therefore, there is no statutory obligation to
22
     provide Plaintiff with an interpreter. See Equal Employment Opportunity Commission v. Beauty
23
     Enterprises, Inc., 2002 WL 1626163 at *3(D. Conn. May 21, 2002)(“Court Interpreters Act applies
24
     to civil proceedings initiated by the United States.”). Accordingly, Plaintiff’s request is DENIED.
25
             Should Plaintiff wish to have an interpreter present at the upcoming scheduling conference
26
     (or any other court proceeding), she must make those arrangements. Information regarding locating
27
     a           qualified                interpreter       can            be            found            here:
28
 1 http://www.caed.uscourts.gov/caednew/index.cfm/attorney-info/attorney-resources/court-

 2 interpreters/ (“Find an Interpreter”).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     June 1, 2021                                  /s/   Sheila K. Oberto          .
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
